

Execution Version


SECOND AMENDMENT TO CREDIT AGREEMENT
This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”), dated as of
December 14, 2017, is entered into by and among WESTAR ENERGY, INC., a Kansas
corporation (the “Borrower”), KANSAS GAS AND ELECTRIC COMPANY, a Kansas
corporation (the “Guarantor”), the Lenders (as hereinafter defined) and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as administrative agent (in such capacity, the
“Administrative Agent”).
RECITALS
A.    The Borrower, the several banks and other financial institutions from time
to time party thereto (the “Lenders”), and the Administrative Agent are parties
to that certain Credit Agreement, dated as of February 18, 2011 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time prior to the date hereof, the “Credit Agreement”), pursuant to which the
Lenders have made available a revolving credit facility to the Borrower in the
aggregate principal amount of $270,000,000, which is set to mature and terminate
on February 18, 2018. Capitalized terms used but not defined herein shall have
the meanings assigned to such terms in the Credit Agreement, as amended by this
Second Amendment.
B.    On July 9, 2017, Great Plains Energy Incorporated, a Missouri corporation
(“Great Plains Energy”), and the Borrower entered into an Amended and Restated
Agreement and Plan of Merger (the “Amended and Restated Merger Agreement”) among
Great Plains Energy, the Borrower, Monarch Energy Holding, Inc., a Missouri
corporation (“Holdco”), and King Energy, Inc., a Kansas corporation (“Merger
Sub”), and for certain limited purposes, GP Star, Inc., a Kansas corporation and
a wholly owned subsidiary of Great Plains Energy (“GP Star”). Holdco is a newly
formed entity wholly owned by Great Plains Energy, and Merger Sub is a wholly
owned subsidiary of Holdco, each of which was formed for the purpose of
effecting the transactions contemplated by the Amended and Restated Merger
Agreement. The Amended and Restated Merger Agreement is an amendment and
restatement in its entirety of the Agreement and Plan of Merger (the “Original
Merger Agreement”), dated as of May 29, 2016, among Great Plains Energy, the
Borrower and GP Star. GP Star has withdrawn from the Original Merger Agreement
and is only party to the Amended and Restated Merger Agreement for the purposes
of withdrawing from the Original Merger Agreement. Pursuant to the Amended and
Restated Merger Agreement, subject to the satisfaction or waiver of certain
conditions, (i) Great Plains Energy will merge with and into Holdco (the “GPE
Merger”), with Holdco continuing as the surviving corporation in the GPE Merger,
and (ii) Merger Sub will merge with and into the Borrower (the “Westar Merger”,
together with the GPE Merger, the “Mergers”), with the Borrower continuing as
the surviving corporation in the Westar Merger. Following the Mergers, Holdco
will be the direct parent of the Borrower and Great Plains Energy’s direct
subsidiaries.
C.    The Borrower has requested (i) the consent of the Required Lenders to the
Mergers, (ii) a one-year extension of the Revolving Termination Date to February
18, 2019 and (iii) certain amendments to the Credit Agreement and the other Loan
Documents, in each case on the terms and conditions set forth herein.




--------------------------------------------------------------------------------




STATEMENT OF AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT
Effective upon the Effective Date (as hereinafter defined), the Credit Agreement
is hereby amended as follows:
(a)
The definition of “Change of Control” is amended and restated in its entirety as
follows:

“Change in Control”: shall be deemed to have occurred if:
(i) prior to the consummation of the Great Plains Energy-Westar Merger (a) any
“person” or “group” (within the meaning of Rule 13d 5, as in effect on the date
hereof, promulgated by the SEC under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), shall, after the date hereof, become the
“beneficial owner” (within the meaning of Rule 13d 3, as in effect on the date
hereof, promulgated by the SEC under the Exchange Act), of shares representing
more than 30% of the aggregate ordinary voting power represented by the issued
and outstanding capital stock of the Borrower or (b) a majority of the seats
(other than vacant seats) on the board of directors of the Borrower shall at any
time be occupied by Persons who are not Continuing Directors, or
(ii) on or after the consummation of the Great Plains Energy-Westar Merger, any
event or series of events shall occur by which: (a) any “person” or “group” (as
such terms are used in Sections 13(d) and 14(d) of the Exchange Act, but
excluding any employee benefit plan of Holdco or its Subsidiaries, or any Person
acting in its capacity as trustee, agent or other fiduciary or administrator of
any such plan) becomes the “beneficial owner” (as defined in Rules 13d 3 and 13d
5 under the Exchange Act), directly or indirectly, of thirty-three and one-third
percent (33 1/3%) or more of the “voting equity interests” (meaning for this
purpose the power under ordinary circumstances to vote for the election of
members of the board of directors) of Holdco; or (b) during any period of twelve
(12) consecutive months, a majority of the members of the board of directors or
other equivalent governing body of Holdco ceases to be composed of individuals
(x) who were members of that board or equivalent governing body on the first day
of such period, (y) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (x) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (z) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (x) and (y) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body; or (c) Holdco shall


2

--------------------------------------------------------------------------------




cease to own, directly or indirectly, beneficially and of record, 100% of the
Capital Stock of the Borrower.
(b)
The definition of “Great Plains Energy Merger Agreement” is amended and restated
in its entirety as follows:

“Great Plains Energy Merger Agreement”: the Amended and Restated Agreement and
Plan of Merger entered into as of July 9, 2017 among Great Plains Energy, the
Borrower, Holdco, Merger Sub and GP Star, as may be amended, restated or
otherwise modified from time to time.
(c)
The definition of “Great Plains Energy-Westar Merger” is amended and restated in
its entirety as follows:

“Great Plains Energy-Westar Merger”: subject to the satisfaction or waiver of
certain conditions in the Great Plains Energy Merger Agreement, (i) Great Plains
Energy will merge with and into Holdco (the “GPE Merger”), with Holdco
continuing as the surviving corporation in the GPE Merger, and (ii) Merger Sub
will merge with and into the Borrower (the “Westar Merger”, together with the
GPE Merger, the “Mergers”), with the Borrower continuing as the surviving
corporation in the Westar Merger. Upon consummation of the Mergers, Holdco will
be the direct parent of the Borrower and Great Plains Energy’s direct
subsidiaries.
(d)
The definition of “Merger Sub” is amended and restated in its entirety as
follows:

“Merger Sub”: King Energy, Inc., a Kansas corporation and a wholly owned
subsidiary of Holdco.
(e)
The following new definitions are added to the Credit Agreement in proper
alphabetical order:

“GP Star”: GP Star, Inc., a Kansas corporation and a wholly owned subsidiary of
Great Plains Energy.
“Holdco”: Monarch Energy Holding, Inc., a Missouri corporation.
(f)
Section 6.8 of the Credit Agreement is amended and restated in its entirety as
follows:

6.8    Ownership of KGE. (a) Permit any issued and outstanding Capital Stock of
KGE to be owned directly or indirectly, beneficially or of record, by any person
other than (x) the Borrower and (y) after the consummation of the Great Plains
Energy-Westar Merger, and solely to the extent that the covenant in the
preceding clause (x) is satisfied, Holdco, or (b) permit KGE to issue or have
outstanding any rights, warrants, options or convertible or exchangeable
securities entitling the holders thereof, conditionally or unconditionally, to
purchase, subscribe for or


3

--------------------------------------------------------------------------------




otherwise receive shares of Capital Stock of KGE prior to the termination of the
Revolving Commitments and the repayment of all Letters of Credit, Revolving
Loans and other amounts owing to any Lender or the Administrative Agent
hereunder.
ARTICLE II
EXTENSION
Pursuant to Section 2.1(b) of the Credit Agreement, the Borrower has requested
an extension of the existing Revolving Termination Date for a period of one year
from February 18, 2018 to February 18, 2019. As of the date hereof, Extending
Lenders holding more than fifty percent (50%) of the Total Revolving Commitments
have agreed to the extension (such agreement evidenced by their execution and
delivery of a counterpart of this Agreement) and, subject to the satisfaction of
the conditions in Article III hereof, the Revolving Termination Date as to the
Extending Lenders shall be extended to February 18, 2019. Subject to the right
of the Borrower to accept commitments from New Lenders pursuant to Section
2.1(b) of the Credit Agreement to replace the Revolving Commitment of any
Declining Lenders for the remaining duration of the Credit Agreement, the
Revolving Termination Date as to the Declining Lenders, if any, remains February
18, 2018.
ARTICLE III
CONDITIONS OF EFFECTIVENESS
3.1    The amendments set forth in Article I, the extension of the Revolving
Termination Date set forth in Article II and the limited consent set forth in
Article VI shall become effective as of the date (the “Effective Date”) when,
and only when, each of the following conditions precedent shall have been
satisfied:
(a)    The Administrative Agent (or its counsel) shall have received from the
Borrower, the Guarantor and the Lenders holding more than fifty percent (50%) of
the Total Revolving Commitments outstanding on the Effective Date either (i) a
counterpart of this Second Amendment signed on behalf of such party or
(ii) written evidence satisfactory to the Administrative Agent (which may
include facsimile or other electronic image scan transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Second Amendment.
(b)
The Borrower shall have paid:

(i)    to the Administrative Agent, for the account of each Lender party hereto,
a fee in the amount of 0.04% of such Lender’s Revolving Commitment as of the
Effective Date (after giving effect to this Second Amendment), which fee once
paid will be fully earned and nonrefundable; and
(ii)    all other fees and reasonable expenses of the Administrative Agent and
the Lenders required under the Credit Agreement and any other Loan Document to
be paid on or prior to the Effective Date (including reasonable fees and
expenses of counsel) in connection with this Second Amendment.
(c)
The Administrative Agent shall have received a certificate, dated as of the
Effective Date and signed by an authorized officer of the Borrower, confirming
(i) no Default or Event



4

--------------------------------------------------------------------------------




of Default shall have occurred and be continuing on the Effective Date and after
giving effect thereto and (ii) the representations and warranties set forth in
Article IV hereof, if not qualified as to materiality, shall be true and correct
in all material respects and all other representations and warranties set forth
in Article IV hereof shall be true and correct, in each case on and as of the
Effective Date (or other such date expressly provided in Article IV hereof) with
the same force and effect as if made on or as of the Effective Date (or other
such date expressly provided in Article IV hereof).
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that (i) each of the representations and warranties contained in Section
3 of the Credit Agreement, if not qualified as to materiality, are true and
correct in all material respects and all other representations and warranties
set forth in Section 3 of the Credit Agreement are true and correct, in each
case on and as of the Effective Date, both immediately before and after giving
effect to this Second Amendment (except for those representations and warranties
or parts thereof that, by their terms, expressly relate solely to a specific
date, in which case such representations and warranties, if not qualified as to
materiality, shall be true and correct in all material respects and all such
other representations and warranties shall be true and correct, in each case as
of such specific date), (ii) this Second Amendment has been duly authorized,
executed and delivered by the Borrower and constitutes the legal, valid and
binding obligation of the Borrower enforceable against it in accordance with its
terms and (iii) no Default or Event of Default shall have occurred and be
continuing on the Effective Date, both immediately before and after giving
effect to this Second Amendment. The Borrower further represents and warrants
that there have been no amendments, modifications, supplements, waivers or
consents to the Amended and Restated Merger Agreement (including all schedules
and exhibits thereto) since July 9, 2017 that are materially adverse to the
interests of the Lenders.
ARTICLE V
ACKNOWLEDGMENT AND CONFIRMATION OF THE BORROWER AND GUARANTOR
Each of the Borrower and the Guarantor hereby confirms and agrees that after
giving effect to this Second Amendment, the Credit Agreement and the other Loan
Documents remain in full force and effect and enforceable against it in
accordance with their respective terms and shall not be discharged, diminished,
limited or otherwise affected in any respect. Each of the Borrower and the
Guarantor represents and warrants to the Lenders that it has no knowledge of any
claims, counterclaims, offsets, or defenses to or with respect to its
obligations under the Loan Documents, or if the Borrower or the Guarantor has
any such claims, counterclaims, offsets, or defenses to the Loan Documents or
any transaction related to the Loan Documents, the same are hereby waived,
relinquished, and released in consideration of the execution of this Second
Amendment. This acknowledgment and confirmation by the Borrower and the
Guarantor is made and delivered to induce the Administrative Agent and the
Lenders to enter into this Second Amendment. Each of the Borrower and Guarantor
acknowledges that the Administrative Agent and the Lenders would not enter into
this Second Amendment in the absence of the acknowledgment and confirmation
contained herein.
ARTICLE VI
LIMITED CONSENT


5

--------------------------------------------------------------------------------




6.1    Subject to the satisfaction of the conditions set forth in Article III of
this Second Amendment, the undersigned Lenders hereby each offer their limited
consent to the Great Plains Energy-Westar Merger until the earlier of the
following (each, a “Consent Termination Event”): (i) the “End Date” as defined
in the Great Plains Energy-Westar Merger Agreement as of the Effective Date
(after giving effect to any extension permitted under the Great Plains
Energy-Westar Merger Agreement as of the Effective Date); (ii) the date the
Great Plains Energy-Westar Merger Agreement is validly terminated in accordance
with its terms; or (iii) the Great Plains Energy-Westar Merger Agreement is
amended or modified or a consent or waiver is provided thereunder in any case in
a manner that is materially adverse to the interests of the Lenders after the
date hereof.
6.2    Upon the occurrence of any Consent Termination Event, (i) the limited
consent set forth in Section 6.1 hereof shall automatically terminate and be of
no further force or effect, (ii) all rights and remedies with respect to the
matters set forth in Section 6.1 hereof of the Administrative Agent and the
Lenders under the Credit Agreement and any other Loan Document shall, without
any further action by any person, automatically be reinstated as if the limited
consent set forth in Section 6.1 hereof had not become effective and (iii)
clause (ii) of the definition of “Change of Control” (as amended by this Second
Amendment) shall be deleted and given no further force or effect. This limited
consent shall not constitute or be deemed to be a waiver of, consent to or
departure from, any other term or provision in the Credit Agreement, which shall
continue in full force and effect, nor shall this limited consent constitute a
course of dealing among the parties.
ARTICLE VII
MISCELLANEOUS
7.1    Governing Law. THIS SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING
SECTIONS 5‑1401 AND 5‑1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, BUT
EXCLUDING ALL OTHER CHOICE OF LAW AND CONFLICTS OF LAW RULES).
7.2    Full Force and Effect. Except as expressly amended hereby, the Credit
Agreement shall continue in full force and effect in accordance with the
provisions thereof on the date hereof. As used in the Credit Agreement,
“hereinafter,” “hereto,” “hereof,” and words of similar import shall, unless the
context otherwise requires, mean the Credit Agreement, as amended by this Second
Amendment. Any reference to the Credit Agreement or any of the other Loan
Documents herein or in any such documents shall refer to the Credit Agreement
and Loan Documents as amended hereby. This Second Amendment is limited as
specified and shall not constitute or be deemed to constitute an amendment,
modification or waiver of any provision of the Credit Agreement except as
expressly set forth herein. This Second Amendment shall constitute a Loan
Document under the terms of the Credit Agreement.
7.3    Severability. Any provision of this Second Amendment that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


6

--------------------------------------------------------------------------------




7.4    Expenses. The Borrower shall reimburse the Administrative Agent and Wells
Fargo Securities, LLC (in such capacity, the “Arranger”), from time to time on
demand, (i)  all reasonable and documented or invoiced out-of-pocket costs and
expenses (including, without limitation, the reasonable and documented or
invoiced fees and disbursements of one legal counsel and due diligence expenses)
of the Administrative Agent and Arranger and (ii) all reasonable printing,
reproduction, document delivery, travel, CUSIP, SyndTrak and communication
costs, in each case, in connection with the syndication, preparation,
negotiation, execution and delivery of this Second Amendment and the other
Credit Documents delivered in connection herewith.
7.5    Successors and Assigns. This Second Amendment shall be binding upon,
inure to the benefit of and be enforceable by the respective successors and
permitted assigns of the parties hereto.
7.6    Construction. The headings of the various sections and subsections of
this Second Amendment have been inserted for convenience only and shall not in
any way affect the meaning or construction of any of the provisions hereof. The
provisions of Section 1.2 of the Credit Agreement are hereby incorporated by
reference as if fully set forth herein.
7.7    Counterparts. This Second Amendment may be executed by one or more of the
parties to this Second Amendment on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. Delivery of an executed signature page of this Second Amendment
by facsimile transmission or by email shall be effective as delivery of a
manually executed counterpart hereof.
7.8    Entire Agreement. The Credit Agreement and the other Loan Documents, in
each case as amended by the Second Amendment constitute the entire understanding
among the parties hereto with respect to the subject matter hereof and
supersedes any and all prior agreements and understandings, oral or written,
relating to the subject matter hereof.
[remainder of page intentionally left blank]


7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed by their duly authorized officers as of the date first above written.
WESTAR ENERGY, INC., as the Borrower
By
/s/ Anthony D. Somma    

Name: Anthony D. Somma
Title: Senior Vice President, Chief Financial Officer and Treasurer


KANSAS GAS AND ELECTRIC COMPANY, as the Guarantor
By
/s/ Anthony D. Somma    

Name: Anthony D. Somma
Title: Vice President and Treasurer










SIGNATURE PAGE TO
SECOND AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION, individually as a Lender, as Swingline
Lender, as an Issuing Lender and as Agent
By:    /s/ Frederick W. Price        
Name:    Frederick W. Price        
Title:
Managing Director        







SIGNATURE PAGE TO
SECOND AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as a Lender
By:    /s/ Alok Jain        
Name:    Alok Jain        
Title:
Senior Vice President        











SIGNATURE PAGE TO
SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------




CITIBANK, N.A., as a Lender
By:    /s/ Chido Ugochukwu        
Name:    Chido Ugochukwu        
Title:
Vice President        













SIGNATURE PAGE TO
SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as a Lender
By:    /s/ Juan J. Javellana        
Name:    Juan J. Javellana        
Title:
Executive Director        











SIGNATURE PAGE TO
SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------




The Bank of New York Mellon, as a Lender
By:    /s/ Molly C. Homoki        
Name:    Molly C. Homoki        
Title:
Vice President        











SIGNATURE PAGE TO
SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------




MUFG BANK, as a Lender
By:    /s/ Cherese Joseph        
Name:    Cherese Joseph        
Title:
Vice President        











SIGNATURE PAGE TO
SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------




BNP PARIBAS, as a Lender
By:    /s/ Francis DeLaney        
Name:    Francis DeLaney        
Title:
Managing Director        





By:    /s/ Theodore Sheen        
Name:    Theodore Sheen        
Title:
Director        











SIGNATURE PAGE TO
SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------




Regions Bank, as a Lender
By:    /s/ Ted Tarver        
Name:    Ted Tarver        
Title:
Vice President        











SIGNATURE PAGE TO
SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION, as a Lender
By:    /s/ Michael T. Sagges        
Name:    Michael T. Sagges        
Title:
Vice President        











SIGNATURE PAGE TO
SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------




THE NORTHERN TRUST COMPANY, as a Lender
By:    /s/ John Lascody        
Name:    John Lascody        
Title:
Vice President        







SIGNATURE PAGE TO
SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------




CoBANK, ACB, as a Lender
By:    /s/ Dustin Zubke        
Name:    Dustin Zubke        
Title:
Vice President        









SIGNATURE PAGE TO
SECOND AMENDMENT TO CREDIT AGREEMENT

